ON REHEARING GRANTED
The record on appeal has been supplemented by the proceedings which took place before the trial judge on the change of plea from not guilty to guilty. The court having considered same in reference to the appellant’s contention that his guilty plea was coerced, we grant the petition for rehearing and, upon reconsideration of the order appealed, we affirm the trial court’s action denying the appellant’s third petition for relief pursuant to petition under Criminal Rule No. 1, and recede from our prior opinion dated August 8, 1967.